 TINIUS OLSEN TESTING MACHINE CO. 351Tinius Olsen Testing Machine Company and Team-sters Local Union No. 115 a/w International Brotherhood of Teamsters, AFLŒCIO, Peti-tioner and Machine Tool & Die Local 155 of the United Electrical Radio & Machine Workers of America, Intervenor.  Case 4ŒRCŒ19586 September 30, 1999 DECISION AND CERTIFICATION OF REPRESENTATIVE BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN The National Labor Relations Board, by a three-member panel, has considered an objection to an election held January 13, 1999,1 and the hearing officer™s report recommending disposition of it [pertinent portions ap-pear an appendix].  The election was conducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 20 for the Petitioner and 23 for the Intervenor.  There were no challenged ballots.   The Board has reviewed the record in light of the ex-ceptions and briefs and has decided to affirm the hearing officer™s findings and conclusions only to the extent con-sistent with this Decision.  The Petitioner™s Objection 5 alleges that on the morn-ing of the election the Employer distributed employee paychecks containing raises retroactive to December 21, 1998, in an attempt to sway the election.  The Petitioner alleges that this conduct violated the Board™s rule set out in Kalin Construction Co., 321 NLRB 649 (1996).  In Kalin, the Board adopted a ﬁstrict rule against changes in the paycheck process for the purpose of influencing the employees™ votes in the election, during a period begin-ning 24 hours before the scheduled opening of the polls and ending with the closing of the polls.ﬂ  Id. at 652.  The Board defined the term ﬁpaycheck processﬂ to en-compass the following four elements: The paycheck itself The time of the paycheck distribution The location of the paycheck distribution  The method of the paycheck distribution. The Board in Kalin further held that ﬁif a change in the paycheck process is motivated by a legitimate business reason unrelated to the election, the rule would not be violated.ﬂ Id. In the instant case, the hearing officer found that no changes were made to the time, location, or method of paycheck distribution. She found, however, that the in-clusion of the 3-percent across-the-board increase and the retroactive pay from December 21, 1998, constituted a change to the paycheck itself on the day of the election.   In its exceptions, the Employer contends that no change to the paycheck was made.  Moreover, both the Employer and the Intervenor argue that, even if the granting of retroactive pay were to be considered a change in the paycheck, the Employer was required to make that change pursuant to a negotiated collective-bargaining agreement ratified on about January 7.  The Employer asserts that it had a contractual obligation and therefore a legitimate business reason to grant the in-crease in the next available paycheck, which was due on the day of the election.  We find merit in these excep-tions.                                                                                                                       1 All dates are 1999 unless otherwise indicated. In mid-November 1998, shortly after the bargaining unit employees began discussions with the Petitioner, the Employer began negotiations with the Intervenor (the incumbent bargaining representative) for a successor contract to the existing bargaining agreement that was set to expire on February 10.  On November 19, 1998, the Petitioner filed an election petition. On December 17, 1998, the Employer and the Intervenor arrived at a tenta-tive agreement that was not ratified by the bargaining unit employees.  Negotiations continued and culminated in a new tentative agreement that was ratified on about January 7.  Both agreements provided for a 3-percent wage increase that was retroactive to December 21, 1998.  The other terms of the agreement became effec-tive on February 11.  Both the increase in the wage rate and the retroactive pay appeared on the first scheduled paycheck after ratification, which was distributed to em-ployees on January 13, the day of the election.    The Petitioner concedes that, notwithstanding the pen-dency of the instant petition, the Employer was obliged to negotiate with the Intervenor under RCA Del Caribe, Inc., 262 NLRB 963 (1982).  The Petitioner does not specifically object to the inclusion in the January 13 pay-check of the wage increase for the period following con-tract execution.  Nor does the Petitioner object to the right of the Employer and the Intervenor to negotiate a retroactive increase.  The Petitioner, relying on Kalin, objects solely to the inclusion of the retroactive pay in the January 13 paycheck.2   It is not clear that the inclusion of the retroactive pay in this proceeding constitutes a change in employees™ paychecks within the meaning of Kalin, which addressed the paycheck process rather than the actual pay distrib-uted to employees.  However, even viewing the inclusion of the retroactive pay as a change encompassed by Kalin, we find that the Employer has satisfied its burden to es-tablish a legitimate business reason for making the change.  The record establishes that the collective- 2 The Petitioner does not assert that the retroactive pay was objec-tionable as a grant of benefit during the critical period.  In its answering brief the Petitioner contends that the Employer could have issued the retroactive pay in a separate paycheck ﬁon the day before the election or for that matter even after the election was concluded.ﬂ  Because the objection was litigated only in terms of Kalin, and in view of the Peti-tioner™s concession, we have examined the objection strictly within the context of Kalin.  329 NLRB No. 37  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352bargaining agreement providing for the retroactive in-
crease was ratified by employees on about January 7.  In 
granting the wage increase with retroactive pay in the 
next regular paycheck, the Employer honored its collec-
tive-bargaining agreement with
 the Intervenor and re-
spected the rule set out in 
RCA Del Caribe
, supra.  
Therefore we overru
le Objection 5.  
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED 
that a majority of the valid ballots have 
been cast for Machine Tool
 & Die Local 155 of the 
United Electrical Radio & Machine Workers of America 
and that it is the exclusive representative of these bar-
gaining unit employees.  
 All production and maintenance employees at the Em-
ployer™s facility at Easton Road, Willow Grove, Penn-
sylvania, excluding salaried foreman, office clerical 
employees, the shipper, the receiver, the storekeeper, 
the pattern keeper, salaried machine checkers, salaried 
repairmen, testing laboratory employees, draftsmen, 
professional employees, guards, watchmen, and super-

visors as defined in the Act. 
 MEMBER HURTGEN
, concurring. 
My colleagues have reversed
 the hearing officer and 
found that the Employer did not interfere with the election 

by including in the employees™ election day paycheck a 
previously negotiated retroactive wage increase.  The ma-
jority finds that is not clear that this increase constitutes a 
change in employees™ paychecks within the meaning of 
Kalin Construction Co
., 321 NLRB 649 (1996).  They 
further find that, to the extent the increase is governed by 

Kalin
, the Employer satisfied its burden of showing that 
election day payment of the 
increase was for a legitimate
 business reason unrelated to the election.  Although I agree 
with the majority™s holding, I do not adopt their 
Kalin
 analysis.    As I stated in my dissent in 
United Cerebral Palsy Assn. 
of Niagara County, 
327 NLRB 40 (1998), I do not sub-
scribe to the holding in 
Kalin
 that any of four enumerated 
changes in the payroll process within 24 hours of the elec-

tion is per se objectionable, absent an employer justifica-
tion for the action which is unrelated to the election.
1  Rather, instead of presuming per se employer misconduct 
(and placing the consequent burden on the employer of 
disproving an objectionable act), I would consider all of 
the facts and circumstances surrounding an employer™s 
changes to the paycheck process shortly before an elec-
tion.  Such factors would include, but are not limited to, 
employer motive, justification, and the circumstances of 
the change.  Having considered all of the relevant factors, I 
find that the Employer™s election-day grant of a wage 
increase did not interfere with the election. 
                                                          
                                                           
1 Were I to subscribe to the 
Kalin test, I would agree with my col-
leagues that the Employer™s 
conduct was not objectionable. 
First, by continuing to ne
gotiate a successor collective-
bargaining agreement with the Intervenor following the 
Petitioner™s filing of the instant election petition, the 
Employer was simply comporting with its obligations 
under 
RCA Del Caribe, Inc.
2  As a result of those nego-
tiations, an agreement was r
eached and ratified by unit 
employees about January 5, 1999, providing for, among 

other things, a wage increase retroactive to December 21, 
1998.  There is no evidence or claim that the negotiated 
increase or its retroactivity was objectionable.  Nor 
would I find, in the absence 
of a specific agreement that 
the retroactive increase woul
d be paid at some other 
time, that it was improper for the Employer to include it 
in the employees™ next regular paycheck.  Indeed, absent 
an agreement to the contrary, 
I find that this was the ap-
propriate date on which that retroactive increase should 
have been paid.  Finally, there is no evidence that the 
Employer, in any manner, sought to link the increase to 
the election or to its views regarding representation.  Ac-
cordingly, under all of thes
e circumstances, I find that 
nothing in the election day payment of the retroactive 
increase interfered with the elec
tion.  Indeed, in my view, 
it is a situations like thisŠwhere the complained of con-
duct is totally divorced from the election processŠwhich 

point up the deficiency in the 
Kalin
 per se test. 
 APPENDIX 
HEARING OFFICER™S REPORT ON 
OBJECTIONS TO ELECTION 
The remaining objection (Objecti
on 5) alleges that the Em-
ployer violated the rule set forth in 
Kalin, by distributing em-
ployee checks containing raises retroactive to December 21, 
1998, on the morning of the election. 
The only witness called to testify at the hearing was Robert 
J. Taylor, who was called by the Petitioner.  Taylor testified 
that he has worked for the Employer for 18 years.  Taylor also 
testified that his collective-barg
aining representative is the In-
tervenor.  Employer and the Intervenor had a contract in effect 
from February 10, 1996, through February 10, 1999.
3  The 
record does not indicate how long the Intervenor has repre-

sented the Employer™s employees.  Taylor testified that in early 
October 1998, he contacted the Petitioner and that as a result of 
his contact, the Petitioner initiated an organizing campaign 
amongst the Employer™s 
employees.  Taylor al
so testified that 
the Intervenor had surveyed the bargaining unit employees and 
determined that it wished to conclude the negotiations for a 
successor contract before the Christmas holidays.  On Decem-
ber 17, 1998, the Employer and the Intervenor arrived at a ten-
tative agreement, which was introduced into evidence as E-1.  
 2 262 NLRB 963, 965 (1982). (ﬁ[T]he me
re filing of a representation 
petition by an outside, challenging union will no longer require or 
permit an employer to withdraw from bargaining or executing a con-
tract with an incumbent union.ﬂ) 
3 Taylor testified that the current contract was effective from Febru-
ary 10, 1996, through February 1999.  However, none of the parties 
entered the current contract into ev
idence. I have concluded that the 
current contract™s expiration date 
was February 10, 1999, because the 
successor contract negotiated by the pa
rties is effective from February 
11, 1999, to February 10, 2002.  (See P-1 and E-1.) 
 TINIUS OLSEN TESTING MACHINE CO. 353On December 17 or 18, 1998, a contract ratification vote was 
conducted amongst the unit employees
 at the Employer™s facil-
ity and as a result, the bargaining unit employees rejected the 

contract.  This tentative agr
eement provided for a wage in-crease of 3 percent during the first contract year retroactive to 
December 21, 1998, and a 2-1/2-percent increase in the second 
and third contract years. The wage increases for the second and 
third years were to be effective on February 11 of each year. A 
second ratification vote was conducted sometime around Janu-
ary 7, 1999.  The bargaining unit 
employees voted in favor of 
ratification on this occasion. The tentative agreement entitled 
ﬁJanuary 5, 1999 Memorandum 
of Understandingﬂ again pro-vided for a 3-percent increase for bargaining unit employees 
which was made retroactive to December 21, 1998. The re-
maining contractual benefits, including wage increases for the 
second and third years of the contract, were effective on Febru-
ary 11, 1999, the effective date of the successor contract. 
The election in this matter was conducted on January 13, 
1999, a payday.  Taylor testified that on January 13, 1999, he 
received his paycheck from his supervisor at his work station at 
about 8:30 a.m. and that he always received his pay check from 
his supervisor at his work station.  Taylor further testified that 
he received $43.50 labeled ﬁmiscﬂ on his paycheck.  According 

to Taylor, this $43.50 represen
ted the pay increase which had 
been negotiated by the Employer and the Intervenor and which 

was made retroactive to December 21, 1998. 
In Kalin Construction Co., Inc., 321 NLRB 649 (1996), the 
Board adopted a strict rule ag
ainst changes in the paycheck 
process, for the purpose of influencing the employees™ vote
 in 
the election, during the period beginning 24 hours before the
 scheduled opening of the polls 
and ending with the closing of 
the pools [sic].  See 
Kalin, supra at 650.  The Board stated that 
the ﬁpaycheck processﬂ encompassed four elements: (1) the 

paycheck itself; (2) the time of
 paycheck distribution; (3) the 
location of paycheck distribution; and (4) the method of pay-
check distribution.  See 
Kalin
, supra at 652.  The Board held 
that a change in any of the f
our elements during this 24-hour 
period would be grounds for sett
ing aside the election upon the 
filing of objections, absent a showing the change was motivated 
by a legitimate business reason unrelated to the election.  See 
Kalin, supra
 at 652.  Under 
Kalin, the burden is upon the Union 
(in the instant case upon the Petitioner) to show that a change in 

the paycheck process occurred during the proscribed period.  If 
that burden is satisfied, and if th
e employer fails to establish a 
legitimate business reason for th
e timing of the change, an ad-
verse inference will be
 drawn that the employer™s motive was 
to influence the employees™ vote in the election. See 
Kalin, supra at 652 fn. 11. 
The Petitioner concedes that there was no change in the time, 
location or method of the paycheck distribution in the instant 
case.  The Petitioner takes the position, however, that the Em-
ployer changed the paycheck its
elf, by including the pay in-
crease, and that the change in the paycheck is barred by 
Kalin
. The Employer concedes that bargaining unit employees re-
ceived a pay increase retroactive to December 21, 1998, in their 
checks on January 13, 1999, the da
y of the election. The em-
ployer takes the position that the pay increase was not related to 
any attempt by it to influence employees™ votes in the election 
because it had negotiated the change with the Intervenor and 
that at the time it negotiated the 
raise, it did not know when the 
election would take place because the Stipulated Election 
Agreement was not approved until December 21, 1998.  The 
Employer also takes the position that the change in the pay-
check did not occur during the proscribed period. In support of 
its position, the Employer points out that the pay increase was 
negotiated and agreed to by it and the Intervenor during De-
cember 1998 and that it was actually implemented on January 
7, 1999, a full 6 days before the election.
4  The Employer ar-
gues that if in fact a change occurred, it had a legitimate busi-
ness reason for the timing of the change because it was meeting 
its.bargaining obligation under 
RCA Del Caribe, Inc, 262 NLRB 963 (1982).  The Employer asserts that the first day that 
it could pay the retroactive increase was coincidentally on the 
day of the election and that if it
 had not given the wage increase 
it would have violated the January 5, 1999 Memorandum of 

Understanding. The Intervenor, in its posthearin
g brief, concedes that there 
was a change in the paycheck itself, but argues that this was not 
the type of change contemplated by 
Kalin because the change 
was consistent with a collective-bargaining agreement reached 
with an incumbent certified union and cannot be considered as 
evidence of intent to influence the outcome of the election. The 
Intervenor argues that there wa
s a legitimate business reason 
for the change in the paycheck because the change was called 
for by the newly negotiated contract which provided for a wage 
increase retroactive to Decem
ber 21, 1998.  The Intervenor 
argues that the December 21, 1998 retroactive date was consis-
tent with an earlier tentative agreement of the parties and also 
consistent with the consensus in the shop that the parties strive 
for an early conclusion to the negotiations. 
There is no evidence in the record concerning the exact date 
the Employer would have been obligated to pay the first year 
increase in the event the bargaining unit employees ratified the 
tentative agreement.  Similarly, there is no evidence that the 
date upon which the Employer woul
d have to pay the first year 
increase was the subject of bargaining between the Intervenor 

and the Employer.  Nor does the contract specify the date when 
the increase would actually be paid by the employer and re-

ceived by the employees. 
Applying the 
Kalin
 rule to the facts of the instant case, I find 
that there was no change in the time, location or method of 
distribution of the paycheck as
 the employees were paid on a 
normal payday, and their checks were given to them by their 
supervisors at their own work stations. The record shows, how-
ever, that within the proscribed period the Employer made a 

change in the paycheck itself,
 by including the 3-percent 
across-the-board increase in the paycheck on the day of the 
election. In my view, the Employer and Intervenor have not 
met their burden of demonstrating that there was a legitimate 
business reason for the timing of the change in the paycheck. 
Although I agree that the Employer
 and the Intervenor had an 
obligation to bargain under 
RCA Del Caribe
, supra, it is evident 
to me that the change in the paycheck itself was motivated by 
the election.  Thus, at the time that the Employer and the Inter-
venor negotiated a successor agreement, the existing agreement 
had not expired. Under that ag
reement, the employees™ wages 
were locked in until at least February 11, 1999, the date when 
that existing contract expired.  Despite this, the Employer and 
the Intervenor agreed to a wage increase retroactive to Decem-
ber 21, 1998, in the first year of the contract only. The increase 
for the second and third years was to be effective on February 
11 in each of the 2 years. By the date that the Memorandum of 
                                                          
 4 See Employer™s posthearing Br. at p. 8. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354Understanding had been reached
ŠJanuary 5, 1999Šthe Em-
ployer and the Intervenor knew that an election was to be con-
ducted on January 13, 1999, as 
they had signed a Stipulated 
Election Agreement.  Accordingly, I reject the Employer™s 
argument in its posthearing brief that it did not on December 
21, 1998, know about the election when it agreed to a pay in-
crease retroactive to December 21, 1998. As stated above, there 
was no agreement amongst the parties as to when the retroac-
tive increase was to be paid.  Thus, the contract did not require 
that the retroactive increase be paid on the election date.  The 
only agreement was that the increase was to be retroactive to 
December 21, 1998.  I am not persuaded by the Employer and 
Intervenor™s argument that the 
Employer would have violated 
the January 5, 1999 Memorandum
 of Understanding if it had 
not paid the increase on the day of election.  While the contract 
provided for a 3-percent increase
 to be ﬁeffectiveﬂ on Decem-
ber 21, 1998, it did not require the employer to make this pay-
ment prior to the expiration of the existing contract on February 
10, 1999.  Thus, there is no comp
elling evidence that the pay-
ment of the increase itself coul
d not have been delayed until 
that time.  As the Employer has failed to offer an explanation as 
to why the payment of the increase could not have been de-
layed, it has not met its burden of showing that the timing of 
the paycheck change was for a 
legitimate business reason.  
Trump Plaza Hotel & Casino
, 310 NLRB 1162, 1173 (1993), 
citing William T. Burnett & Co
., 273 NLRB 1085, 1092 (1984).  
Accordingly, I find that the Employer violated the 
Kalin 
rule.  